Citation Nr: 1421048	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder.   

2.  Entitlement to service connection for an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from February 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.      

The Board notes that the Veteran has claimed entitlement to service connection for an anxiety disorder as well as sought to reopen his claim for PTSD that was denied in a prior August 2002 rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claims.  A review of the Veteran's Virtual VA and VBMS electronic claims folders reveals that, with the exception of a March 2014 brief submitted by the Veteran's representative located in Virtual VA, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.



FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for PTSD; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the August 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  Although the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, he does not currently suffer from PTSD.

4.  An acquired psychiatric disability, including anxiety disorder and conversion disorder, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

2.  The additional evidence received since the August 2002 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

As the Board's decision to reopen the Veteran's claim for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this issue.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter was sent in September 2011 that fully addressed all notice elements referable to his claim for service connection.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, the letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Veteran was sent another notice in October 2012 requesting further information concerning his PTSD claim, to include his in-service stressors.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him because he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to the Veteran in December 2013 and January 2014.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of VA treatment, an August 2012 VA Disability Benefits Questionnaire (DBQ), and August 2013 addendum opinion.  Moreover, in April 2013, the RO prepared a Formal Finding of Unavailability of treatment records from Sioux Falls, South Dakota VA Medical Center (VAMC) for any treatment records dated from January 1979 to January 1982.  The RO outlined its attempts to obtain such records, including a negative response received from the VAMC in March 2013.  At that time, the RO also sent notice to the Veteran informing him of the unavailability of such records.  As such, any further attempts to obtain these records would be futile.      

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Moreover, as the DBQ and addendum opinion were prepared by competent clinicians who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the DBQ and addendum opinion are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence to Reopen the Claim for Service Connection for PTSD

The Veteran is seeking to reopen his claim for service connection for PTSD.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for PTSD in an August 2002 rating decision because there was no evidence of in-service stressors or diagnosis of PTSD.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the August 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

Since the August 2002 rating decision, additional evidence has been associated with the claims file, including additional statements from the Veteran, additional VA treatment records and August 2012 DBQ with August 2013 addendum opinion.    Although the additional treatment records still do not show a diagnosis of PTSD, in his additional statements of record, the Veteran newly reported traumatic events in service such as witnessing crashes where other military personnel died as well as seeing photos of wounded individuals during basic training.  Thus, given the Veteran's competent lay statements, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the August 2002 rating decision is new and material as it is not redundant of evidence already in the record in August 2002, and relates to the unestablished fact of whether the Veteran's PTSD is related in-service stressor incidents.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for an Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any psychiatric symptoms or diagnoses of psychiatric disabilities.  Significantly, the Veteran's September 1952 service examination prior to discharge showed that the Veteran's was clinically evaluated as psychiatrically normal.  The Board notes that there was a physician's note that the Veteran had mild pressure in chest with pounding heart at present, but examination was negative.  In his contemporaneous medical history, the Veteran expressly denied any history of frequent trouble sleeping, frequent or terrifying nightmares, depressions or excessive worry, or nervous trouble of any sort.  

Post service, there was no indication that the Veteran suffered from a psychiatric disorder related to service until the Veteran filed a claim seeking service connection for PTSD in May 2002, almost 50 years after his discharge from service.  

Subsequently, in May 2011, the Veteran filed his current claim seeking service connection for a psychiatric disorder claiming that he experienced recurring spells of fainting while in confined areas related to anxiety.  In his January 2012 notice of disagreement, the Veteran indicated that he sought VA treatment in 1982 for a psychiatric disorder.  He indicated that he first began experiencing anxiety while in the military.  He described that every incident of seeing blood triggered panic attacks that he still suffered from today.  In subsequent statements of record, the Veteran and his representative indicated that the Veteran did not seek treatment in service or following discharge because he was not aware that he needed professional help and his health insurance coverage was sporadic at best.  

VA treatment records obtained from Sioux Fall, South Dakota VA Medical Center showed that in September 1981, the Veteran presented with a history of passing out spells.  The assessment was evaluation for possible anxiety reaction.  Subsequently, in January 1982, the Veteran was admitted because of sudden black out spells of nine years duration.  At that time, the Veteran reported that the episodes began nine years ago at a funeral and occasionally happened in a crowd or close space.  The Veteran also reported head injuries in 1949 and 1967.  On physical examination, there were no organic causes for his syncope found and no neurological deficits.  Thus, it was recommended that the Veteran receive mental health follow-up treatment.  The discharge diagnoses were syncope, very probably with psychosomatic origin, and psychosomatic personality disorder.  No further psychiatric or mental health records have been identified.
  
As noted above, the Veteran underwent a VA examination in August 2012 and a DBQ was completed.  After examining the Veteran, the examiner found that the Veteran did not meet the criteria for PTSD.  Rather, the examiner diagnosed conversion disorder and found that the Veteran did not suffer from any other mental disorders.  The Veteran reported that while in basic training, he was shown photographs of wounded and passed out from seeing the blood.  He had never had problems or difficulties prior to that time.  He now described continuing to have problems with passing out since that time.  He again reported seeking treatment in 1981 at the VA for this problem.    

With respect to stressors, the Veteran described witnessing the body of a parachutist as plane landed; a row of planes being demolished when other planes crashed into them and personnel died, and seeing the heads of South Korean children being kicked near a bridge that had been bombed.  However, none of these stressors were found to be adequate to support a diagnosis of PTSD and they were not related to the Veteran's fear of hostile or military or terrorist activity.  The Veteran further reported that these incidents did not make him feel a sense of horror, fear or helplessness.  He also again reported passing out and feeling helpless when he saw photos of blood and wounded individuals during basic training.  Nevertheless, the examiner determined that the Veteran did not meet the full criteria for PTSD.  While the examiner did diagnose conversion disorder, he did not provide an etiological opinion with respect to this disability.  

In an August 2013 addendum opinion, after reviewing the claims file, another VA examiner determined that the Veteran's diagnosed conversion disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that he did not directly interview the Veteran, but the opinion was specifically requested based on statements made at the August 2012 examination and physical symptoms identified in his service treatment records.  The examiner noted that the Veteran was diagnosed with conversion disorder by the previous examiner due to the Veteran's syncope.  This disorder when psychologically based is in response to intense fear or anxiety.  The symptoms identified in the service treatment record was not related to mental health concerns, or connected to the fainting that he currently experiences, and could be attributed to a host of other physiological explanations.  Therefore, the examiner found that the Veteran's diagnosed conversion disorder was not at least as likely as not related to the noted pressure in his chest with a thumping heart noted in service.  
 
Initially, with respect to the claim for PTSD, the August 2012 examiner clearly found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with conversion disorder.  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  Moreover, there is no other competent medical evidence of record showing a diagnosis of PTSD.  As such, based on the examination report, the Board must conclude that the Veteran does not suffer from PTSD.  

The Board has also considered statements from the Veteran describing his PTSD symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to describe his psychiatric symptoms.  However, in the instant case, a licensed medical professional has diagnosed the Veteran's psychiatric symptoms as conversion disorder.  Importantly, the Veteran is not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran has not shown that he has such experience.  

Moreover, based on the medical evidence of record, the Board must find that service connection for another acquired psychiatric disorder other than PTSD is also not warranted.  Service treatment records are silent with respect to any findings pertaining to a psychiatric disorder.  Importantly, the Veteran was clinically evaluated as psychiatrically normal at the time of his discharge examination.  Moreover, there is no competent medical evidence linking any current psychiatric disability to service.  Again, after reviewing the claims file, the highly probative August 2012 VA examination report diagnosed the Veteran with conversion disorder.  Subsequently, the August 2013 addendum opinion found that the Veteran's conversion disorder was not related to service and provided a detailed rationale for this opinion.  Moreover, there is no competent evidence of record to refute this opinion.  Additionally, the medical evidence of record does not show that the Veteran has been diagnosed with any other psychiatric disorders.  The August 2012 DBQ clearly found that the Veteran did not suffer from any other psychiatric disorders.  

Significantly, the first post-service evidence of a psychiatric disorder related to service is when the Veteran filed his initial claim in May 2002, almost 50 years after the Veteran's discharge from service.  Likewise, the first post service medical evidence concerning any psychiatric problems is in 1981, approximately 29 years after service.  At that time, the Veteran mentioned beginning to experience symptoms around nine years prior in 1973, which was still approximately 21 years after his discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Again, in the instant case, the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of in-service symptoms  and pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the Veteran's discharge examination revealed no psychiatric disorder and he expressly denied any psychiatric symptoms in his contemporaneous medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his initial claim for PTSD made almost 50 years later after his service discharge and in connection with his claim for VA benefits.  

Moreover, the first post-service medical evidence of any psychiatric problems was in September 1981.  At a follow-up hospitalization in January 1982, the Veteran stated that his problems with fainting had begun approximately nine years earlier in 1973.  It would be reasonable to assume that if he had begun experiencing such symptoms in service, he would have reported it at that time when seeking treatment. Rather, he reported beginning to experience symptoms approximately 21 years after his discharge from service.  Rucker, supra; Williams, supra.  Again, the Veteran first asserted that he had a psychiatric disability related to service in May 2002, almost 50 years after his discharge.  If the Veteran had been experiencing symptoms since service, it would be reasonable to assume that he would have reported them sooner.  These inconsistencies weight against the Veteran's credibility.  

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuing psychiatric symptoms since service are inconsistent with the contemporaneous evidence.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of psychiatric symptoms during service and the fact that his post-service treatment records are negative for any complaints referable to a psychiatric disorder for many years after his service discharge to be persuasive evidence against his claim.   

Lastly, the Board observes that the 1982 VA hospital report showed a diagnosis of psychosomatic personality disorder.  However, personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R.  § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, given the lack of any showing of any disease or injury in service, the Board finds no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for any personality disorder.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Service connection an acquired psychiatric disability, including PTSD, anxiety disorder and conversion disorder, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


